                                                  Case 2:21-cv-00493-SPL Document 1 Filed 03/22/21 Page 1 of 14



                                                BENDAU & BENDAU PLLC
                                            1   Clifford P. Bendau, II (AZ Bar No. 030204)
                                                Christopher J. Bendau (AZ Bar No. 032981)
                                            2   P.O. Box 97066
                                                Phoenix, Arizona 85060
                                            3   Telephone: (480) 382-5176
                                                Fax: (480) 304-3805
                                            4   Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com
                                            5   Attorneys for Plaintiff
                                            6
                                                                        UNITED STATES DISTRICT COURT
                                            7
                                                                               DISTRICT OF ARIZONA
                                            8
                                            9    Flora Amanda Perez Arias,                   No. ____________________________
                                           10                         Plaintiff,
                                                                                             COMPLAINT
                                           11    v.
BENDAU & BENDAU PLLC




                                           12    Hector Ortiz and Veronica Ortiz d/b/a
                                                 La Estrella Panadería; Hector Ortiz and
                       Phoenix, AZ 85060




                                           13    Veronica Ortiz, a married couple; and
                        P.O. Box 97066




                                                 John Doe Corporation d/b/a La Estrella
                                           14    Panadería,
                                           15                         Defendants.
                                           16
                                           17         Plaintiff, Flora Amanda Perez Arias (“Plaintiff”), sues the Defendants, Hector
                                           18
                                                Ortiz and Veronica Ortiz d/b/a La Estrella Panadería, Hector Ortiz and Veronica Ortiz (a
                                           19
                                                married couple), and John Doe Corporation d/b/a La Estrella Panadería (collectively,
                                           20
                                           21   “Defendants”) and alleges as follows:
                                           22                              PRELIMINARY STATEMENT
                                           23
                                                      1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees,
                                           24
                                                costs, and interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et
                                           25
                                           26
                                           27
                                           28
                                                                                           -1-
                                           29
                                           30
                                                  Case 2:21-cv-00493-SPL Document 1 Filed 03/22/21 Page 2 of 14




                                                seq.; the Arizona Minimum Wage Act (“AMWA”), Arizona Revised Statutes (“A.R.S.”);
                                            1
                                            2   and the Arizona Wage Act (“AWA”), A.R.S. Title 23, Chapter 8.
                                            3          2.     The FLSA was enacted “to protect all covered workers from substandard
                                            4
                                                wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.
                                            5
                                                728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
                                            6
                                            7   minimum wage of pay for all time spent working during their regular 40-hour
                                            8   workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-
                                            9
                                                exempt employees one and one-half their regular rate of pay for all hours worked in
                                           10
                                                excess of 40 hours in a workweek. See 29 U.S.C § 207.
                                           11
BENDAU & BENDAU PLLC




                                           12          3.     The AMWA, A.R.S § 23-363, et seq., establishes a minimum wage within
                       Phoenix, AZ 85060




                                           13   the State of Arizona.
                        P.O. Box 97066




                                           14
                                                       4.     The AWA, A.R.S § 23-350, et seq., establishes the law regarding the
                                           15
                                                payment of wages within the State of Arizona.
                                           16
                                           17                                JURISDICTION AND VENUE

                                           18          5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                                           19
                                                29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of
                                           20
                                                the United States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. §
                                           21
                                           22   1367 because the state law claims asserted herein are so related to claims in this action

                                           23   over which this Court has subject matter jurisdiction that they form part of the same case
                                           24
                                                or controversy under Article III of the United States Constitution.
                                           25
                                                       6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because
                                           26
                                           27   acts giving rise to the claims of Plaintiff occurred within the District of Arizona, and

                                           28
                                                                                             -2-
                                           29
                                           30
                                                  Case 2:21-cv-00493-SPL Document 1 Filed 03/22/21 Page 3 of 14




                                                Defendants regularly conduct business in and have engaged in the wrongful conduct
                                            1
                                            2   alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.
                                            3                                             PARTIES
                                            4
                                                       7.     At all material times, Plaintiff is an individual residing in Maricopa County,
                                            5
                                                Arizona, and is a former employee of Defendants.
                                            6
                                            7          8.     At all material times, Defendant Hector Ortiz and Veronica Ortiz d/b/a La
                                            8   Estrella Panadería was a company duly licensed to transact business in the State of
                                            9
                                                Arizona. At all material times, Defendant Hector Ortiz and Veronica Ortiz d/b/a La
                                           10
                                                Estrella Panadería does business, has offices, and/or maintains agents for the transaction
                                           11
BENDAU & BENDAU PLLC




                                           12   of its customary business in Maricopa County, Arizona.
                       Phoenix, AZ 85060




                                           13          9.     Defendant Hector Ortiz and Veronica Ortiz d/b/a La Estrella Panadería is
                        P.O. Box 97066




                                           14
                                                an Arizona company, authorized to do business in the State of Arizona and is at all
                                           15
                                                relevant times Plaintiff’s employer as defined by 29 U.S.C. § 203(d).
                                           16
                                           17          10.    Under the FLSA, Hector Ortiz and Veronica Ortiz d/b/a La Estrella

                                           18   Panadería is an employer. The FLSA defines “employer” as any person who acts directly
                                           19
                                                or indirectly in the interest of an employer in relation to an employee. At all relevant
                                           20
                                                times, Hector Ortiz and Veronica Ortiz d/b/a La Estrella Panadería had the authority to
                                           21
                                           22   hire and fire employees, supervised and controlled work schedules or the conditions of

                                           23   employment, determined the rate and method of payment, and maintained employment
                                           24
                                                records in connection with Plaintiff’s employment with Defendants. As a person who
                                           25
                                                acted in the interest of Defendants in relation to the company’s employees, Hector Ortiz
                                           26
                                           27   and Veronica Ortiz d/b/a La Estrella Panadería is subject to liability under the FLSA.

                                           28
                                                                                              -3-
                                           29
                                           30
                                                  Case 2:21-cv-00493-SPL Document 1 Filed 03/22/21 Page 4 of 14




                                                       11.    Defendant Hector Ortiz and Veronica Ortiz are, upon information and
                                            1
                                            2   belief, husband and wife. They have caused events to take place giving rise to the claims
                                            3   in this Complaint as to which their marital community is fully liable. Hector Ortiz and
                                            4
                                                Veronica Ortiz are owners of La Estrella Panadería and were at all relevant times
                                            5
                                                Plaintiff’s employer as defined by the FLSA, 29 U.S.C. § 203(d).
                                            6
                                            7          12.    Under the FLSA, Defendants Hector Ortiz and Veronica Ortiz are
                                            8   employers. The FLSA defines “employer” as any individual who acts directly or
                                            9
                                                indirectly in the interest of an employer in relation to an employee. Hector Ortiz and
                                           10
                                                Veronica Ortiz are owners of La Estrella Panadería. At all relevant times, they had the
                                           11
BENDAU & BENDAU PLLC




                                           12   authority to hire and fire employees, supervised and controlled work schedules or the
                       Phoenix, AZ 85060




                                           13   conditions of employment, determined the rate and method of payment, and maintained
                        P.O. Box 97066




                                           14
                                                employment records in connection with Plaintiff’s employment with Defendants. As
                                           15
                                                persons who acted in the interest of Defendants in relation to the company’s employees,
                                           16
                                           17   Hector Ortiz and Veronica Ortiz are subject to individual liability under the FLSA.

                                           18          13.    At all material times, Defendant John Doe Corporation d/b/a La Estrella
                                           19
                                                Panadería is the fictional name for the entity doing business as La Estrella Panadería and
                                           20
                                                at all material times was a company duly licensed to transact business in the State of
                                           21
                                           22   Arizona. At all material times, Defendant John Doe Corporation d/b/a La Estrella

                                           23   Panadería does business, has offices, and/or maintains agents for the transaction of its
                                           24
                                                customary business in Maricopa County, Arizona.
                                           25
                                           26
                                           27
                                           28
                                                                                            -4-
                                           29
                                           30
                                                  Case 2:21-cv-00493-SPL Document 1 Filed 03/22/21 Page 5 of 14




                                                       14.    Defendant John Doe Corporation d/b/a La Estrella Panadería is an Arizona
                                            1
                                            2   company, authorized to do business in the State of Arizona and is at all relevant times
                                            3   Plaintiff’s employer as defined by 29 U.S.C. § 203(d).
                                            4
                                                       15.    Under the FLSA, John Doe Corporation d/b/a La Estrella Panadería is an
                                            5
                                                employer. The FLSA defines “employer” as any person who acts directly or indirectly in
                                            6
                                            7   the interest of an employer in relation to an employee. At all relevant times, John Doe
                                            8   Corporation d/b/a La Estrella Panadería had the authority to hire and fire employees,
                                            9
                                                supervised and controlled work schedules or the conditions of employment, determined
                                           10
                                                the rate and method of payment, and maintained employment records in connection with
                                           11
BENDAU & BENDAU PLLC




                                           12   Plaintiff’s employment with Defendants. As a person who acted in the interest of
                       Phoenix, AZ 85060




                                           13   Defendants in relation to the company’s employees, John Doe Corporation d/b/a La
                        P.O. Box 97066




                                           14
                                                Estrella Panadería is subject to liability under the FLSA.
                                           15
                                                       16.    Plaintiff is further informed, believes, and therefore alleges that each of the
                                           16
                                           17   Defendants herein gave consent to, ratified, and authorized the acts of all other

                                           18   Defendants, as alleged herein.
                                           19
                                                       17.    Defendants, and each of them, are sued in both their individual and
                                           20
                                                corporate capacities.
                                           21
                                           22          18.    Defendants are jointly and severally liable for the injuries and damages

                                           23   sustained by Plaintiff.
                                           24
                                                       19.    At all relevant times, Plaintiff was an “employee” of Defendants Hector
                                           25
                                                Ortiz and Veronica Ortiz d/b/a La Estrella Panadería, Hector Ortiz and Veronica Ortiz,
                                           26
                                           27
                                           28
                                                                                             -5-
                                           29
                                           30
                                                  Case 2:21-cv-00493-SPL Document 1 Filed 03/22/21 Page 6 of 14




                                                and John Doe Corporation d/b/a La Estrella Panadería as defined by the FLSA, 29 U.S.C.
                                            1
                                            2   § 201, et seq.
                                            3          20.       The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to
                                            4
                                                Defendants Hector Ortiz and Veronica Ortiz d/b/a La Estrella Panadería, Hector Ortiz
                                            5
                                                and Veronica Ortiz, and John Doe Corporation d/b/a La Estrella Panadería.
                                            6
                                            7          21.       At all relevant times, Defendants Hector Ortiz and Veronica Ortiz d/b/a La
                                            8   Estrella Panadería, Hector Ortiz and Veronica Ortiz, and John Doe Corporation d/b/a La
                                            9
                                                Estrella Panadería were and continue to be “employers” as defined by the FLSA, 29
                                           10
                                                U.S.C. § 201, et seq.
                                           11
BENDAU & BENDAU PLLC




                                           12          22.       The provisions set forth in the A.R.S. Title 23, Articles 7 and 8 apply to
                       Phoenix, AZ 85060




                                           13   Defendants Hector Ortiz and Veronica Ortiz d/b/a La Estrella Panadería, Hector Ortiz
                        P.O. Box 97066




                                           14
                                                and Veronica Ortiz, and John Doe Corporation d/b/a La Estrella Panadería.
                                           15
                                                       23.       At all relevant times, Plaintiff was an “employee” of Defendants Hector
                                           16
                                           17   Ortiz and Veronica Ortiz d/b/a La Estrella Panadería, Hector Ortiz and Veronica Ortiz,

                                           18   and John Doe Corporation d/b/a La Estrella Panadería as defined by the Arizona A.R.S. §
                                           19
                                                23-350, et seq.
                                           20
                                                       24.       At all relevant times, Defendants Hector Ortiz and Veronica Ortiz d/b/a La
                                           21
                                           22   Estrella Panadería, Hector Ortiz and Veronica Ortiz, and John Doe Corporation d/b/a La

                                           23   Estrella Panadería were and continue to be “employers” as defined by A.R.S. § 23-350.
                                           24
                                                       25.       At all relevant times, Plaintiff was an “employee” of Defendants Hector
                                           25
                                                Ortiz and Veronica Ortiz d/b/a La Estrella Panadería, Hector Ortiz and Veronica Ortiz,
                                           26
                                           27   and John Doe Corporation d/b/a La Estrella Panadería as defined by A.R.S. § 23-362.

                                           28
                                                                                               -6-
                                           29
                                           30
                                                  Case 2:21-cv-00493-SPL Document 1 Filed 03/22/21 Page 7 of 14




                                                       26.    At all relevant times, Defendants Hector Ortiz and Veronica Ortiz d/b/a La
                                            1
                                            2   Estrella Panadería, Hector Ortiz and Veronica Ortiz, and John Doe Corporation d/b/a La
                                            3   Estrella Panadería were and continue to be “employers” as defined by A.R.S. § 23-362.
                                            4
                                                       27.    Defendants Hector Ortiz and Veronica Ortiz d/b/a La Estrella Panadería,
                                            5
                                                Hector Ortiz and Veronica Ortiz, and John Doe Corporation d/b/a La Estrella Panadería
                                            6
                                            7   individually and/or through an enterprise or agent, directed and exercised control over
                                            8   Plaintiff’s work and wages at all relevant times.
                                            9
                                                       28.    Plaintiff, in her work for Defendants, was employed by an enterprise
                                           10
                                                engaged in commerce that had annual gross sales of at least $500,000.
                                           11
BENDAU & BENDAU PLLC




                                           12          29.    At all relevant times, Plaintiff, in her work for Defendants, was engaged in
                       Phoenix, AZ 85060




                                           13   commerce or the production of goods for commerce.
                        P.O. Box 97066




                                           14
                                                       30.    At all relevant times, Plaintiff, in her work for Defendants, was engaged in
                                           15
                                                interstate commerce.
                                           16
                                           17          31.    Plaintiff, in her work for Defendants, regularly handled goods produced or

                                           18   transported in interstate commerce.
                                           19
                                                                              NATURE OF THE CLAIM
                                           20
                                                       32.    Defendants own and/or operate as La Estrella Panadería, an enterprise
                                           21
                                           22   located in Maricopa County, Arizona.

                                           23          33.    Plaintiff was hired by Defendants as a cashier help and worked for
                                           24
                                                Defendants between approximately 2006 and December 2020.
                                           25
                                           26
                                           27
                                           28
                                                                                            -7-
                                           29
                                           30
                                                  Case 2:21-cv-00493-SPL Document 1 Filed 03/22/21 Page 8 of 14




                                                        34.   Defendants, in their sole discretion, agreed to pay Plaintiff the applicable
                                            1
                                            2   minimum wage for all hours she worked, and regardless of how many hours she worked
                                            3   in a given workweek–even if the hours she worked exceeded 40 in a given workweek.
                                            4
                                                        35.   At all relevant times, in her work for Defendants, Plaintiff’s primary job
                                            5
                                                duties included, but were not limited to, customer service, cashiering, and cleaning.
                                            6
                                            7           36.   At all relevant times during her employment with Defendants, Plaintiff
                                            8   generally worked approximately 40 hours per week, though she sometimes worked in
                                            9
                                                excess of 40 hours in a given workweek.
                                           10
                                                        37.   Moreover, in May 2020, Plaintiff worked approximately 56 hours per
                                           11
BENDAU & BENDAU PLLC




                                           12   week.
                       Phoenix, AZ 85060




                                           13           38.   At all relevant times, in any given workweek during which Plaintiff worked
                        P.O. Box 97066




                                           14
                                                for Defendants, Defendants did not pay Plaintiff one and one-half times her regular rate
                                           15
                                                of pay for all hours worked in excess of 40 in a given workweek.
                                           16
                                           17           39.   As a result of Defendants’ willful failure to compensate Plaintiff any

                                           18   overtime premium for such hours worked, Defendants have violated 29 U.S.C. § 207(a).
                                           19
                                                        40.   In addition, despite having worked approximately 40 hours per week for
                                           20
                                                Defendants, Defendants paid Plaintiff no wages whatsoever for the entire duration of the
                                           21
                                           22   final two workweeks of her employment.

                                           23           41.   Specifically, in the final two workweeks of her employment, Plaintiff
                                           24
                                                worked approximately 40 hours for Defendants, and Defendants did not pay her any
                                           25
                                                wage whatsoever for such time worked.
                                           26
                                           27
                                           28
                                                                                            -8-
                                           29
                                           30
                                                  Case 2:21-cv-00493-SPL Document 1 Filed 03/22/21 Page 9 of 14




                                                       42.   As a result of not having paid any wage whatsoever to Plaintiff for such
                                            1
                                            2   hours worked, Defendants failed to pay the applicable minimum wage to Plaintiff.
                                            3          43.   As a result of Defendants’ willful failure to compensate Plaintiff any wage
                                            4
                                                whatsoever for such hours worked, Defendants have violated 29 U.S.C. § 206(a).
                                            5
                                                       44.   As a result of Defendants’ willful failure to compensate Plaintiff any wage
                                            6
                                            7   whatsoever for such hours worked, Defendants have violated the AMWA, A.R.S. § 23-
                                            8   363.
                                            9
                                                       45.   As a result of Defendants’ willful failure to compensate Plaintiff any wage
                                           10
                                                whatsoever for such hours worked, Defendants have violated the AMA, A.R.S., § 23-
                                           11
BENDAU & BENDAU PLLC




                                           12   351.
                       Phoenix, AZ 85060




                                           13          46.   Defendants have and continue to violate the FLSA by not paying Plaintiff
                        P.O. Box 97066




                                           14
                                                the full applicable minimum wage for all hours worked during her regular workweeks.
                                           15
                                                       47.   Defendant have and continue to violate the AMWA by not paying Plaintiff
                                           16
                                           17   the full applicable minimum wage for all hours worked during her regular workweeks.

                                           18          48.   Defendant have and continue to violate the AWA by not paying Plaintiff
                                           19
                                                any wage whatsoever for all hours worked during her regular workweeks.
                                           20
                                                       49.   Plaintiff is a covered employee within the meaning of the FLSA.
                                           21
                                           22          50.   Plaintiff is a covered employee within the meaning of the AMWA.

                                           23          51.   Plaintiff is a covered employee within the meaning of the AWA.
                                           24
                                                       52.   Plaintiff was a non-exempt employee.
                                           25
                                                       53.   Defendants refused and/or failed to properly disclose to or apprise Plaintiff
                                           26
                                           27   of her rights under the FLSA.

                                           28
                                                                                           -9-
                                           29
                                           30
                                                 Case 2:21-cv-00493-SPL Document 1 Filed 03/22/21 Page 10 of 14




                                                       54.    Defendants individually and/or through an enterprise or agent, directed and
                                            1
                                            2   exercised control over Plaintiff’s work and wages at all relevant times.
                                            3          55.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                            4
                                                from Defendants compensation for unpaid wages, an additional amount equal amount as
                                            5
                                                liquidated damages, interest, and reasonable attorney’s fees and costs of this action under
                                            6
                                            7   29 U.S.C. § 216(b).
                                            8          56.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                            9
                                                from Defendants compensation for unpaid wages, an additional amount equal to twice the
                                           10
                                                unpaid wages as liquidated damages, interest, and reasonable attorney’s fees and costs of
                                           11
BENDAU & BENDAU PLLC




                                           12   this action under A.R.S § 23-363.
                       Phoenix, AZ 85060




                                           13          57.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                        P.O. Box 97066




                                           14
                                                from Defendants compensation for unpaid wages, an additional amount equal to twice the
                                           15
                                                unpaid wages as liquidated damages, and interest under A.R.S § 23-355.
                                           16
                                           17                     COUNT ONE: FAIR LABOR STANDARDS ACT
                                                                     FAILURE TO PAY MINIMUM WAGE
                                           18
                                           19          58.    Plaintiff realleges and incorporates by reference all allegations in all

                                           20   preceding paragraphs.
                                           21          59.    Defendants willfully failed or refused to pay Plaintiff any wages
                                           22
                                                whatsoever for any of the hours that Plaintiff worked for them during the final two
                                           23
                                           24   workweeks of her employment.

                                           25          60.    Defendants’ practice of willfully failing or refusing to pay Plaintiff at the
                                           26   required minimum wage rate violates the FLSA, 29 U.S.C. § 206(a).
                                           27
                                           28
                                                                                            -10-
                                           29
                                           30
                                                 Case 2:21-cv-00493-SPL Document 1 Filed 03/22/21 Page 11 of 14




                                                       61.         Plaintiff is therefore entitled to compensation for the full applicable
                                            1
                                            2   minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                            3   liquidated damages, together with interest, reasonable attorney’s fees, and costs.
                                            4
                                                       WHEREFORE, Plaintiff, Flora Amanda Perez Arias, respectfully requests that
                                            5
                                                this Court grant the following relief in Plaintiff’s favor, and against Defendants:
                                            6
                                            7          A.          For the Court to declare and find that the Defendant committed one of more
                                            8                      of the following acts:
                                            9
                                                              i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §
                                           10
                                                                          206(a), by failing to pay proper minimum wages;
                                           11
BENDAU & BENDAU PLLC




                                           12                ii.          Willfully violated minimum wage provisions of the FLSA, 29
                       Phoenix, AZ 85060




                                           13                             U.S.C. § 206(a) by willfully failing to pay proper minimum wages;
                        P.O. Box 97066




                                           14
                                                       B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                           15
                                                                   determined at trial;
                                           16
                                           17          C.          For the Court to award compensatory damages, including liquidated

                                           18                      damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                                           19
                                                       D.          For the Court to award prejudgment and post-judgment interest;
                                           20
                                                       E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                           21
                                           22                      action pursuant to 29 U.S.C. § 216(b) and all other causes of action set

                                           23                      forth herein;
                                           24
                                                       F.          Such other relief as this Court shall deem just and proper.
                                           25
                                           26
                                           27
                                           28
                                                                                                 -11-
                                           29
                                           30
                                                 Case 2:21-cv-00493-SPL Document 1 Filed 03/22/21 Page 12 of 14




                                                                     COUNT TWO: ARIZONA MINIMUM WAGE ACT
                                            1
                                                                         FAILURE TO PAY MINIMUM WAGE
                                            2
                                                       62.         Plaintiff realleges and incorporates by reference all allegations in all
                                            3
                                            4   preceding paragraphs.

                                            5          63.         Defendants willfully failed or refused to pay Plaintiff any wages
                                            6
                                                whatsoever for any of the hours that Plaintiff worked for them during the final two
                                            7
                                                workweeks of her employment.
                                            8
                                            9          64.         Defendants’ practice of willfully failing or refusing to pay Plaintiff at the

                                           10   required minimum wage rate violates the AMWA, A.R.S. § 23-363.
                                           11
BENDAU & BENDAU PLLC




                                                       65.         Plaintiff is therefore entitled to compensation for the full applicable
                                           12
                                                minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   liquidated damages, together with interest, reasonable attorney’s fees, and costs.

                                           15          WHEREFORE, Plaintiff, Flora Amanda Perez Arias, respectfully requests that
                                           16
                                                this Court grant the following relief in Plaintiff’s favor, and against Defendants:
                                           17
                                                       A.          For the Court to declare and find that the Defendants committed one of
                                           18
                                           19                      more of the following acts:

                                           20                 i.          Violated minimum wage provisions of the AMWA, A.R.S. § 23-
                                           21                             363, by failing to pay proper minimum wages;
                                           22
                                                             ii.          Willfully violated minimum wage provisions of the AMWA, A.R.S.
                                           23
                                           24                             § 23-363 by willfully failing to pay proper minimum wages;

                                           25          B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                           26                      determined at trial;
                                           27
                                           28
                                                                                                 -12-
                                           29
                                           30
                                                 Case 2:21-cv-00493-SPL Document 1 Filed 03/22/21 Page 13 of 14




                                                       C.     For the Court to award compensatory damages, including liquidated
                                            1
                                            2                 damages pursuant to A.R.S. § 23-364, to be determined at trial;
                                            3          D.     For the Court to award prejudgment and post-judgment interest;
                                            4
                                                       E.     For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                            5
                                                              action pursuant to A.R.S. § 23-364 and all other causes of action set forth
                                            6
                                            7                 herein;
                                            8          F.     Such other relief as this Court shall deem just and proper.
                                            9
                                                                 COUNT THREE: FAIR LABOR STANDARDS ACT
                                           10                           FAILURE TO PAY OVERTIME
                                           11
BENDAU & BENDAU PLLC




                                                       66.    Plaintiff realleges and incorporates by reference all allegations in all
                                           12
                                                preceding paragraphs.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14          67.    Defendants willfully failed to compensate Plaintiff any overtime wage for the

                                           15   time he worked in excess of 40 hours in a given workweek for his entire employment with

                                           16   Defendants.
                                           17          68.    Defendants’ practice of willfully failing or refusing to pay Plaintiff an overtime
                                           18
                                                wage for the time he worked in excess of 40 hours in a given workweek for his entire
                                           19
                                                employment with Defendants violates the FLSA, 29 U.S.C. § 207(a).
                                           20
                                                       69.    Plaintiff is therefore entitled to compensation for the full applicable
                                           21
                                           22   overtime wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                           23   liquidated damages, together with interest, costs, and reasonable attorney fees.
                                           24
                                                       WHEREFORE, Plaintiff, Flora Amanda Perez Arias, individually, respectfully
                                           25
                                                requests that this Court grant the following relief in Plaintiff’s favor, and against
                                           26
                                           27   Defendants:
                                           28
                                                                                              -13-
                                           29
                                           30
                                                Case 2:21-cv-00493-SPL Document 1 Filed 03/22/21 Page 14 of 14




                                                    A.         For the Court to declare and find that the Defendant committed one of more
                                            1
                                            2                  of the following acts:
                                            3             i.          Violated overtime wage provisions of the FLSA, 29 U.S.C. § 207(a),
                                            4
                                                                      by failing to pay proper minimum wages;
                                            5
                                                         ii.          Willfully violated overtime wage provisions of the FLSA, 29 U.S.C.
                                            6
                                            7                         § 207(a) by willfully failing to pay proper overtime wages;
                                            8       B.         For the Court to award Plaintiff’s unpaid overtime wage damages, to be
                                            9
                                                               determined at trial;
                                           10
                                                    C.         For the Court to award compensatory damages, including liquidated
                                           11
BENDAU & BENDAU PLLC




                                           12                  damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                       Phoenix, AZ 85060




                                           13       D.         For the Court to award prejudgment and post-judgment interest;
                        P.O. Box 97066




                                           14
                                                    E.         For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                           15
                                                               action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
                                           16
                                           17                  forth herein;

                                           18       F.         Such other relief as this Court shall deem just and proper.
                                           19
                                                                                 JURY TRIAL DEMAND
                                           20
                                                    Plaintiff hereby demands a trial by jury on all issues so triable.
                                           21
                                           22       RESPECTFULLY SUBMITTED this 22nd Day of March, 2021.

                                           23                                              BENDAU & BENDAU PLLC
                                           24
                                                                                                   By: /s/ Clifford P. Bendau, II
                                           25                                                      Clifford P. Bendau, II
                                                                                                   Christopher J. Bendau
                                           26                                                      Attorney for Plaintiff
                                           27
                                           28
                                                                                            -14-
                                           29
                                           30
